ACCEPTED
                                                                                             01-15-00560-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        9/18/2015 2:59:08 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                 IN THE COURT OF APPEALS FOR THE
                 FIRST DISTRICT COURT OF APPEALS
                         HOUSTON, TEXAS                     FILED IN
                        NO. 01-15-00560-CR           1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
MICHAEL ANTHONY DAVILA                               9/18/2015 2:59:08 PM
APPELLANT                     On Appeal from Cause Number       1359876
                                                     CHRISTOPHER A. PRINE
                              From the 351 District Court Clerk
                                           st

                              Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                      APPELLANT’S MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:


COMES NOW, Michael Anthony Davila, and files this Motion to Extend Time to File
Brief, and in support thereof, would respectfully show the Court the following:


                                          I.
The current deadline for filing Appellant’s Brief is September 16, 2015. There have not
been any previous motions for extension of time to file Appellant’s Brief.
                                          II.
Counsel has been engaged in work in the Harris County Public Defender’s Office on
many cases, including the following:
    Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
    Felix Irizarry, 14-14-00827-CR
    Darryle Robertson, 14-15-00132-CR
    Ruben Totten, PD-0483-15
    Trey Foster, 14-15-00497-CR
    Pete Rodriguez, 14-15-00339-CR
    Craig Beal, 01-12-00896-CR
    Kori Henegar, 14-15-00529-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension to October 18, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas


                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Harris County, Texas
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                       /s/ Sarah V. Wood
                                       Sarah V. Wood